         Case 1:20-cv-02340-EGS Document 79 Filed 01/15/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                               DISTRICT OF COLUMBIA



STATE OF NEW YORK, et al.,


                      Plaintiffs,                   CIVIL ACTION NO. 1:20-cv-02340


           v.


DONALD J. TRUMP, et al.,


                      Defendants.




                 MOTION FOR LEAVE TO WITHDRAW AS COUNSEL
       Pursuant to Local Civil Rule 83.6(c), I, Elena Goldstein, respectfully ask this Court for

leave to withdraw as counsel for the State of New York due to my pending departure from the

New York State Office of the Attorney General. Attorneys from the New York State Office of

the Attorney General will continue to represent the State of New York as the case proceeds.

 DATED: January 15, 2021
                                                    Respectfully submitted,




                                                1
Case 1:20-cv-02340-EGS Document 79 Filed 01/15/21 Page 2 of 2




                                  LETITIA JAMES
                                  Attorney General of the State of New York

                                  By: /s/ Elena Goldstein
                                  Elena Goldstein,
                                   Deputy Bureau Chief, Civil Rights Bureau
                                  Office of the New York State Attorney
                                  General
                                  New York, New York 10005
                                  Phone: (212) 416-6201
                                  elena.goldstein@ag.ny.gov

                                  Attorney for the State of New York




                              2
